03/25/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                     Case Number: OP 20-0133


                                        OP 20-0133
                                                                             FILE-
 JESSE LEE SACKETT,
                                                                            MAR 2 5 2020
                                                                       Bovven Greeriwoc-
                                                                     Clerk of Supreme
              Petitioner,                                               State of Rik.s.ntars.-,



       v.
                                                                    ORDER
 LYNN GUYER, Warden,
 Montana State Prison,

              Respondent.


       Appearing as a self-represented Petitioner, Jesse Lee Sackett has filed a petition for
a writ of habeas corpus, "challenging the proper amount of credit for time served[1"
Sackett is currently incarcerated at the Montana State Prison (MSP).
      Sackett includes copies of his criminal judgments. In November 1986, the State of
Montana charged Sackett with deliberate homicide of his wife in Missoula County. Sackett
entered a plea of guilty in February 1987. Thereafter, the Missoula County District Court
sentenced him to MSP for a fifty-year term with twenty years suspended and imposed a
consecutive ten-year term for use of a dangerous weapon during the commission of the
crime. The court awarded Sackett 183 days of credit for time served.
      On December 18, 2018, the District Court revoked his suspended sentence because
it determined that Sackett violated his probationary conditions. The court sentenced
Sackett to MSP for a twenty-year term with ten years suspended and awarded Sackett
254 days of credit against his sentence (hereinafter 2018 sentence upon revocation).
      In his petition, Sackett contends that he is owed 690 days of credit for time served.
He explains that he was in prison for an additional 345 days from October 24, 2006 to
October 1, 2007, and that MSP did not account for this time. Sackett states that he was
arrested on October 24, 1986, and that his discharge date should have been
October 24, 2006, not October 1, 2007, as MSP maintains. Sackett asserts that he is due
690 days because the 345 days should be doubled due to the application ofgood time credit.
Section 53-30-105, MCA.
       Sackett fails tb mention that he was in another state, pursuant to Montana's
Interstate Compact, prior to his revocation. Available electronic records indicate that he
was transferred to New Jersey for supeiyision in September 2007. On March 16, 2009,the
Montana Department of Corrections received a Notice of Violation that Sackett allegedly
absconded from supervision after receiving new charges in New Jersey. His New Jersey
Probation Officer requested a warrant be issued. A petition to revoke was filed in the
Missoula County District Court four days later. Sackett was still under the supervision of
the Montana Department of Corrections because Sackett was serving his probationary
term. Sections 46-23-1012, 46-23-115, and 46-18-203, MCA.
       Good time credit applies to sentences imposed before 1995. Section 53-30-105,
MCA (1995)(1995 Mont. Laws, ch. 372, §§ 12(2), 13, repeal eff. Oct. 1, 1997). Sackett
is neither owed good time credit or additional credit for time served. While Sackett is
eligible for good time under the law in effect at the time ofthe offense, he is not entitled to
credit for good time after 1997 because of the statute's repeal. Furthermore, Sackett did
not discharge his sentence in 2007, and MSP has accounted for the time from 2006 to 2007.
Sackett was released from MSP custody to begin serving his probationary term pursuant to
§ 46-23-201(1)(a), MCA (1985). Had Sackett not violated probation, his entire custodial
term would have discharged sometime in 2027,followed by a probationary term oftwenty
years. These calculations changed with his 2018 sentence upon revocation.
       Sackett is not unlawfully restrained. Finally, Sackett is procedurally barred from
seeking habeas corpus relief frorn his 2018 sentence upon revocation because habeas
corpus "is not available to attack the legality of an order revoking a suspended or deferred
sentence." Section 46-22-101(2), MCA. Accordingly,
      IT IS ORDERED that Sackett's Petition for a Writ of Habeas Corpus is DENIED
and DISMISSED.



                                              2
      The Clerk ofthe Supreme Court is directed to provide a copy ofthis Order to counsel
of record and to Jesse Lee Sackett personally.
                          \PN--
       DATED this  '  4-L\ day of March, 2020.



                                                             Chief Justice